DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 and 9-14 are pending in this application and were examined on their merits.

Claim Interpretation

The present application is being examined under the pre-AIA  first to invent provisions.  With regard to Claim 6, the Applicant's disclosure states “microaerobic’ as “a condition that the amount of air is controlled to be limited without adding any further gas no matter the adding of air or adding of inert gas in order to replace the existing air
(Pg. 5, Lines 13-15).  Applicant's disclosure also states all terms are used as known in
the art (Pg. 4) and thus the term does not appear to have an explicit definition. Therefore, the term is interpreted to mean a degree of anaerobic fermentation where
the amount of oxygen is controlled such that it is greater than zero (if it was controlled
and zero it would be anaerobic) but less than it would be if the fermentation took place
open to ambient atmosphere.  Thus, it is interpreted to mean the oxygen level is
controlled, not zero, and less than ambient.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-14 are newly rejected under 35 U.S.C. § 103 as being
unpatentable over Sawai et al. (2011), of record, in view of Toray (JP 5217736 B2), cited in the IDS.

Sawai et al. teaches an anaerobic fermentation process for producing D-lactic
acid, comprising:
anaerobically cultivating S. laevolacticus in a medium containing raw sugar from sugar cane to obtain a seed culture while shaking at 300 rpm for 24 hours at 37 °C (Pg. 2326, Column 2, Lines 39-41 and Pg. 23-27, Column 1, Lines 5-16 and Table 1);
and fermenting the seed culture in the raw sugar from sugar cane for up to 296 hours with samples taken at about 25 and 46 hours (encompassed within the claimed range of from 12 to 50 hours) at 800 rpm shaking at 37 °C (reference states under same conditions as initial cultivation) (Pg. 2327, Column 1, Lines 23-33 and Pg. 2329, Fig. 3) to produce D-lactic acid of 98% optical purity (Pg. 2327, Table 1).


The teachings of Sawai et al. were discussed above.

Sawai et al. did not teach a fermentation process wherein the fermentation substrate is sugar cane juice, wherein the S. laevolacticus is microbial accession No. NITE BP-02334 or wherein the initial cultivation is carried out for such time that a final concentration of bacteria is from 400-1600 mg of dry cell per L, as required by Claim 1;
wherein the final concentration of bacteria is from 1000-1400 mg of dry cell per L, as required by Claim 2.
wherein the cultivation is carried out under an aerobic condition, as required by Claim 3;
or a fermentation process producing D-lactic acid with an optical purity of more than 99%, as required by Claim 13.

Toray teaches a fermentation process for producing D-lactic acid or its salts (Paragraph [0096]) using Sporolactobacillus laevolacticus ATCC 23492 (Paragraph [0034]) to produce D-lactic acid at greater than 99% optical purity (Paragraph [0048]).

Toray also teaches the carbon source for fermentation can be "cane juice derived from sugar cane or raw sugar from crystalline juice" (Paragraphs [0012] and [0021)).



Further, Toray teaches multiple culture methods including "batch or fed-batch cultivation, the main culture may be started after increasing the bacteria concentration by batch culturing or fed-batch culture at the beginning of the culture, or by cultivating the high-seed and main culture may be carried out with the start of culture" (Paragraph [0027], and reading on a seed culture) and then fermenting the seed culture.

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the S. laevolacticus D-lactic acid
fermentation method of Sawai et al. which utilizes raw sugar from sugar cane as the
substrate to substitute the sugar can juice taught by Toray because the two sugar
substrates are art-recognized equivalents for the production of D-lactic acid using S.
laevolacticus.  The MPEP at 2144.06, Il. states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this substitution because Toray teaches
that sugar cane juice or raw sugar derived therefrom, as taught by Sawai et al. above,
may be used as functionally equivalent carbon sources in the bacterial production of D-
lactic acid though fermentation.  


There would have been a reasonable expectation of success in making this substitution because both references are drawn to the same field of endeavor, that is, the production of D-lactic acid from sugar substrate using the same bacteria.

Regarding Claim 1, the Sporolactobacillus laevolacticus with accession number
NITE BP-02334, both Sawai et al. and Toray’s bacteria, Sporolactobacillus
laevolacticus, are the same species of bacteria, can be cultured in sugarcane media,
and can produce D-lactic acid in an optical purity greater than 95% or 99%.  Therefore,
they appear to be substantially identical to the claimed NITE BP-02334 species.  The MPEP at 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)

It is especially salient that the instant claim is directed to producing D-lactic acid, which is what both Sawai et al. and Toray’s bacteria produce, the prior art’s product is either identical or substantially identical to what is instantly claimed.  Thus, absent evidence that the instantly deposited species provides a structurally distinguishable product (the lactic acid), it is prima facie obvious.




With regard to the limitations of Claims 1 and 2, respectively of; “wherein the initial cultivation is carried out for such time that a final concentration of bacteria is from 400-1600 mg of dry cell per L” and “wherein the final concentration of bacteria is from 1000-1400 mg of dry cell per L’, while the above cited references do not specifically teach the claimed final bacterial concentration ranges/amount limitations, those of ordinary skill in the art before the effective filing date would recognize the final concentration or amount of bacteria in a culture as an optimizable variable, dependent on the culturing conditions, including for example, the initial seed/inoculum concentration of bacteria.  In this instance, Toray teaches multiple culture methods including “batch or fed-batch cultivation, the main culture may be started after increasing the bacteria concentration by batch culturing or fed-batch culture at the beginning of the culture, or by cultivating the high-seed and main culture may be carried out with the start of culture" (Paragraph [0027]).  These are effective results based on the initial concentration of the bacteria as too little bacteria in the initial seed culture will not result in the desired final bacteria concentration.  This is motivation for the ordinary artisan to practice or test the concentration values widely to determine those that are functional and optimal which would be inclusive or cover the instantly claimed ranges. Absent any teaching of criticality by the Applicant concerning the concentration of the claimed components, it would be prima facie obvious that the ordinary artisan would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization, see the MPEP at 2144.05 Il. B.


There would have been a reasonable expectation of success in making this
modification because the prior art teaches the use of the same components and the
determination of the optimal concentrations by routine optimization was within the
purview of those of ordinary skill in the art prior to the effective filing date.

Regarding Claim 3, Toray teaches "D-lactic acid-producing bacteria may be cultured under aerobic conditions, but it is preferable to perform them under anaerobic conditions" (Paragraph [0019]). Thus, Toray teaches both aerobic and anaerobic (as taught by Sawai et al. above) fermentation with S. laevolacticus.

Regarding claims 12 and 13, Toray teaches the produced D-lactic acid has an optical purity of greater than 99% (Paragraph [0048]).

Response to Arguments

Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Sawai et al. describes fermentations of S. inulinus, S. laevolacticus and S. terrae with raw sugar from sugarcane.  Applicant notes however that the lactic acid production process of Sawai et al. could produce a high concentration of D-lactic acid by batch fermentation at 120 hours which is a very high cost of production (Remarks, Pg. 6, Lines 4-8).
This is not found to be persuasive for the following reasons, Sawai et al. clearly teaches the production of D-lactic acid by S. laevolacticus fermentation of raw sugarcane sugar in a continuous fermentation for up to 296 hours with sampling at about 25 and 46 hours (both encompassing and within the claimed time of from 12 to 50 hours).  As discussed above, it is through combination of Sawai et al. with Toray that the substitution of sugar cane juice for raw sugar from sugar cane is made obvious.  The Examiner notes that nowhere in the citation is any discussion of the cost of production or a comparison made between the instant invention and the cited prior art.

The Applicant argues that Toray discloses a fermentation method for producing D-lactic acid which involves fermenting ingredients containing cysteine and a nitrogen source, with S. laevolacticus and various carbon sources including glucose or raw sugar.  Applicant notes that cysteine is a necessary fermentation ingredient important for cell growth and proliferation of D-lactic acid producing microbes during batch fermentation of more than 120 hours (Remarks, Pg. 6, Lines 9-15).

This is not found to be persuasive for the following reasons,  as discussed above, Sawai et al. clearly teaches the production of D-lactic acid by S. laevolacticus fermentation of raw sugarcane sugar in a continuous fermentation for up to 296 hours with sampling at about 25 and 46 hours (both encompassing and within the claimed time of from 12 to 50 hours).  

As discussed above, it is through combination of Sawai et al. with Toray that the substitution of sugar cane juice for raw sugar from sugar cane is made obvious.  Toray was not cited for any teaching of batch fermentation for any particular amount of time, however the Examiner notes that the reference also teaches fed-batch or continuous fermentation, and is therefore not limited to the batch fermentations of the examples.
 
The Applicant argues that no studies have been published in either Sawai or Toray on the fermentation process for producing D-lactic acid from sugarcane juice and growth time of S. laevolacticus NITE BP-02334 (Remarks, Pg. 6, Lines 16-19).

This is not found to be persuasive for the following reasons, there is no requirement in a finding of obviousness that the prior art publish any studies on the claimed fermentation process.  The Examiner has provided logical reasoning both above and in the prior action based on the available prior art as to why the ordinary artisan would find obvious the claimed process for producing D-lactic acid from sugarcane juice and growth time of S. laevolacticus NITE BP-02334.

The Applicant argues that Claim 1 has been amended to incorporate limitations previously found in Claim 7 (Remarks, Pg. 7, Lines 11-18).

This is not found to be persuasive for reasons of record set forth in the new rejection above.  

The Examiner notes that Sawai et al. teaches an anaerobic fermentation process for producing D-lactic acid, comprising:  anaerobically cultivating S. laevolacticus in a medium containing raw sugar from sugar cane to obtain a seed culture while shaking at 300 rpm for 24 hours at 37 °C (Pg. 2326, Column 2, Lines 39-41 and Pg. 23-27, Column 1, Lines 5-16 and Table 1); and fermenting the seed culture in the raw sugar from sugar cane for up to 296 hours with samples taken at about 25 and 46 hours (encompassed within the claimed range of from 12 to 50 hours).

The Applicant argues that the claimed invention is drawn to a fermentation process for producing high optical purity D-lactic acid from sugar cane juice with a fermentation time of less than 50 hours without the need of cysteine as a supplementary nitrogen source, wherein sugar cane juice allegedly refers to a solution made from sugar cane juice (Remarks, Pg. 7, Lines 19-25).

This is not found to be persuasive for the following reasons, as discussed above, the combination of Sawai et al. and Toray makes obvious the claimed fermentation process and time.  The Examiner notes that the claims do not preclude the presence of cysteine or provide any particular definition for the term “sugar cane juice” much less distinguishing the claimed “sugar cane juice” from that of Toray.



The Applicant argues that when the final concentration of S. laevolacticus in step a) is from 400 to 1600 mg of dry cell/L is used it produces a superior fermentation result as found in Table 1 if the Declaration previously filed.  Applicant asserts that while the carbon sources are different the skilled artisan would have allegedly recognized that switching from the pure carbon source glucose to sugar cane juice would reduce the final D-lactic acid concentration and yield due to the effect of impurities on fermentation performance.  Applicant concludes that this is indicative that the claimed ranges are appropriate seed culture concentrations for producing D-lactic acid in sugar cane juice (Remarks, Pg. 8, Lines 2-12).

 This is not found to be persuasive for the following reasons, the data provided previously by the Declarant does not appear to be a comparison with the closest prior art, which is the Sawai et al. reference.  Further, the data is not commensurate in scope with the claimed invention as only Experiment 2 falls within the claimed parameters of sugar source and initial bacteria concentration, while Experiments 1 and 3 utilize a different carbon source (glucose) and initial bacteria concentration within the claimed range and Experiment 4 utilizes both a different carbon source and initial bacteria concentration outside the claimed range. The Examiner notes that even with these differences the D-lactic acid yield of Experiments 1 and 3 are very close to or superior to that of the claimed embodiment in Experiment 2.  The Declarant did not provided a suitable number of examples falling within and without the claimed conditions and initial concentration range such that the ordinary artisan could ascertain that there is a trend in the exemplified date to reasonably extend the probative value thereof.
The Applicant argues that notes that the claimed invention advantageously is economically attractive, that sugar cane juice as a carbon source does not require removal of impurities or addition of cysteine as a nitrogen source, the claimed final concentration achieves high productivity and D-lactic acid yield with high optical purity in a fermentation of less than 50 hours and the growth performance and cell morphology of S. laevolacticus strain in seed culture should be from 400-1600 mg of dry cell/L.  Applicant notes that none of the cited references teach these advantages therefore the ordinary artisan in possession of the prior art would have been unable to achieve the claimed process without considerable time and R&D (Remarks, Pg. 9, Lines 1-16).

The Examiner notes that the alleged advantages of the claimed invention
of being economically attractive, that sugar cane juice as a carbon source does not
require removal of impurities or addition of cysteine as a nitrogen source, and the
claimed final concentration achieves high productivity and D-lactic acid yield with high
optical purity in a fermentation of less than 50 hours, would appear to be no more than
the recognition of other advantages which would flow naturally from following the
suggestion of the prior art, and cannot be the basis for patentability when the
differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd.
Pat. App. & Inter. 1985).  That is, the combination of Sawai et al. and Toray makes obvious the production of high purity D-lactic acid from sugar cane juice by fermentation at the claimed times.  


Those of ordinary skill in the art before the effective filing date would recognize the final concentration or amount of bacteria in a culture as an optimizable variable, dependent on the culturing conditions, including for example, the initial seed/inoculum concentration of bacteria.  Toray particularly teaches multiple culture methods including “batch or fed-batch cultivation, wherein the main culture may be started after increasing the bacteria concentration by batch culturing or fed-batch culture at the beginning of the culture, or by cultivating the high-seed and main culture may be carried out with the start of culture" (Paragraph [0027]). These are effective results based on the initial concentration of the bacteria as too little bacteria in the initial seed culture will not result in the desired final bacteria concentration.

Claims 4-5 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Sawai et al. (2011), of record, in view of Toray (JP 5217736 B2), cited in the IDS, as applied to Claims 1-3 and 10-14 above, and further in view of Nagodawithana et al. (1974), of record.

The teachings of Sawai et al. and Toray were discussed above.
Neither Sawai et al. or Toray teach a fermentation method wherein a starting concentration of S. laevolacticus in the cultivation is from 40-240 mg of dry cell/L, as required by Claim 4;
or wherein the starting concentration of S. laevolacticus in the cultivation is from 120-160 mg of dry cell/L, as required by Claim 5.

Nagodawithana's general disclosure is related to optimizing viability of Saccharomyces cerevisiae by experimenting to find optimal settings or values for dissolved oxygen, initial cell count (inoculant cell count), and sugar concentration (see title and abstract). 

 Regarding Claims 4 and 5, Nagodawithana teaches routine experimentation with four initial cell count concentrations at 15°C and six initial cell count concentrations at 30 °C (p. 388, Figures 6 and 7) to determine what is optimal for the survival rate of Saccharomyces cerevisiae during rapid fermentation.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing D-lactic acid from the fermentation of sugar cane juice with S. laevolacticus as taught by Sawai et al. and Toray with the determination of the optimal initial seed culture concentration of microbe for fermentation as taught by Nagodawithana et al. because while the Sawai et al. and Toray references do not specifically teach the limitations of the starting concentration of S. laevolacticus in the cultivation, one of ordinary skill in the art would recognized that the concentration of bacteria in an initial seed culture is a result-effective optimizable variable.

Nagodawithana et al. further teaches that culture conditions during fermentation, including initial inoculant count are needed to determine the best survival rate of the microbe.  
This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal and contain best ensure microbe viability and product production, which then would be inclusive or cover that values as instantly claimed.  Absent any teaching of criticality by the Applicant concerning the initial bacteria concentration in the initial seed cultivation, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).  There would have been a reasonable expectation of success in making this modification because Sawai et al. discloses the general conditions of producing D-lactic acid from the fermentation of sugar cane juice with S. laevolacticus and Nagodawithana et al. teaches that culture conditions during fermentation, including initial inoculant count are optimizable variables which can be met by routine experimentation.

Response to Arguments

Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Nagodawithana et al. is drawn to the study of the of the effect of dissolved oxygen, temperature, initial cell/seed count and sugar concentration on yeast viability in the production of ethanol from sugar. 
 Applicant notes that no studies have been published in the reference on the effect of these variables on the viability of S. laevolacticus NITE BP-02334 for the production of lactic acid (Remarks, Pg. 6, Lines 20-25).

This is not found to be persuasive for the following reasons, there is no requirement in a finding of obviousness that the prior art publish any studies on the claimed fermentation process.  

The Examiner has provided logical reasoning both above and in the prior action based on the available prior art as to why the ordinary artisan would find obvious the claimed process for producing D-lactic acid from sugarcane juice and growth time of S. laevolacticus NITE BP-02334.

Claim 6 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Sawai et al. (2011), of record, in view of Toray (JP 5217736 B2), cited in the IDS, as applied to Claims 1-3 and 10-14 above, and further in view of Rosenfeld et al. (2003), of record.

The teachings of Sawai et al. and Toray were discussed above.

As stated above, Sawai et al. teaches the anerobic cultivation of S. laevolacticus in raw sugar from sugar cane and Toray teaches that S. laevolacticus may be cultured on sugar cane juice under both aerobic and anaerobic conditions.
Neither Sawai et al. or Toray taught fermentation of sugar can juice by S. laevolacticus under microaerobic conditions, as required by Claim 6.

Rosenfeld’s general disclosure is related to the effect on fermentation kinetics of introducing different concentrations of oxygen during the fermentation of Saccharomyces cerevisiae.  

Rosenfeld further teaches different concentrations of oxygen, from 0 mg/L to over 12.5 mg/L (indicating that the oxygen level is controlled, not zero, and less than ambient range as discussed above in the Claim Interpretation of the term microaerobic), result in different final concentrations of cells (Pg. 116, Figure 2A).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing D-lactic acid from the fermentation of sugar cane juice with S. laevolacticus under either anaerobic or aerobic conditions as taught by Sawai et al. and Toray with the determination of the optimal oxygen concentration for fermentation as taught by Rosenfeld et al. because while the Sawai et al. and Toray references do not specifically teach the limitation of microaerobic fermentation, one of ordinary skill in the art would recognized that the concentration of oxygen in a fermentation culture is a result-effective optimizable variable.

Rosenfeld et al. further teaches that oxygen levels in culture during fermentation, result in different final concentrations of cells.  This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal and contain best ensure microbe proliferation and product production, which then would be inclusive or cover that values as instantly claimed. 

Absent any teaching of criticality by the Applicant concerning the oxygen conditions in the fermentation, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).  There would have been a reasonable expectation of success in making this modification because Sawai et al. and Toray discloses the general conditions of producing D-lactic acid from the fermentation of sugar cane juice with S. laevolacticus with and without oxygen and Rosenfeld et al. teaches that the levels of oxygen present during fermentation are optimizable variables which can be met by routine experimentation.

Response to Arguments

Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 


The Applicant argues that Rosenfeld is drawn to a study of the effect of oxygen concentration on fermentation kinetics during the fermentation of yeast using glucose as a carbon source.  Applicant notes that no studies have been published in the reference  on the effect of different oxygen concentrations on lactis acid production by S. laevolacticus NITE BP-02334 (Remarks, Pg. 7, Lines 1-5).

This is not found to be persuasive for the following reasons, there is no requirement in a finding of obviousness that the prior art publish any studies on the claimed fermentation process.  The Examiner has provided logical reasoning both above and in the prior action based on the available prior art as to why the ordinary artisan would find obvious the claimed process for producing D-lactic acid from sugarcane juice and growth time of S. laevolacticus NITE BP-02334.

Claim 9 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Sawai et al. (2011), of record, in view of Toray (JP 5217736 B2), cited in the IDS, as applied to Claims 1-3, 7, 8 and 10-14 above, and further in view of Xu et al. (1989), of record.

The teachings of Sawai et al. and Toray were discussed above.

Neither Sawai et al. or Toray taught wherein the sugar cane juice in the fermentation comprises a concentration of sugar from 4-15% by volume, as required by Claim 9.
Xu et al. teaches routine experimentation with different concentrations of four sugar carbon sources: sucrose, glucose, fructose, and maltose, as having an impact on bacterial growth and citric acid production (Pg. 555, Figures 1a-d).  

Note that in Figures 1a-d, Xu et al. teaches that once a sugar source exceeds a certain concentration, the yield of the desired product, citric acid, decreases.  Thus, Xu et al. teaches routine experimentation to identify optimal concentrations of the sugar/carbon source to maximize the yield of a desired product during fermentation of microorganisms.

It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to modify the method of producing D-lactic acid from the fermentation of sugar cane juice with S. laevolacticus as taught by Sawai et al. and Toray with the determination of the optimal percent sugar concentration for fermentation as taught by Xu et al. because while the Sawai et al. and Toray references do not specifically teach the limitation of the percent sugar concentration used in the fermentation, one of ordinary skill in the art would recognized that the concentration of sugar/carbon source in a fermentation culture is a result-effective optimizable variable. Xu et al. teaches that sugar levels in culture during fermentation, directly affect the yield of product.  This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal and contain best
ensure microbe growth and product production, which then would be inclusive or cover
that values as instantly claimed.  
Absent any teaching of criticality by the Applicant
concerning the oxygen conditions in the fermentation, it would be prima facie obvious
that one of ordinary skill in the art would recognize these limitations are an optimizable
variable which can be met as a matter of routine optimization (see MPEP § 2144.05
(II)(B).  There would have been a reasonable expectation of success in making this
modification because Sawai et al. and Toray discloses the general conditions of
producing D-lactic acid from the fermentation of sugar cane juice with S. laevolacticus
and Xu et al. teaches that the levels of sugar present during fermentation, including are
optimizable variables which can be met by routine experimentation.

Response to Arguments

Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Xu et al. is drawn to the influence of various carbon sources and their concentrations on the citrate production by Aspergillus niger.   Applicant notes that no studies have been published on the effect of sugar cane juice and its concentration as a carbon source for the production of D-lactic acid by S. laevolacticus NITE BP-02334 (Remarks, Pg. 7, Lines 6-10).


This is not found to be persuasive for the following reasons, there is no requirement in a finding of obviousness that the prior art publish any studies on the claimed fermentation process.  The Examiner has provided logical reasoning both above and in the prior action based on the available prior art as to why the ordinary artisan would find obvious the claimed process for producing D-lactic acid from sugarcane juice and growth time of S. laevolacticus NITE BP-02334.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  







A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        06/03/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636